                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 VIRGINIA CURRAN,

                        Plaintiff,
                                                           CIVIL ACTION
            v.                                             NO. 19-05755


 ETHICON, INC., et al.,

                        Defendants.


                                         ORDER
        AND NOW, this 16th day of March 2020, upon consideration of Virginia

Curran’s Motion to Remand (ECF No. 4), Defendants’ Response (ECF No. 7), Curran’s

Reply (ECF No. 10), Defendants’ Motion to Dismiss or Transfer Venue (ECF No. 5),

Curran’s Response (ECF No. 9) and Defendants’ Reply (ECF No. 13), it is ORDERED

that:

        1) Curran’s Motion to Remand (ECF No. 4) is DENIED;

        2) Defendants’ Motion to Dismiss or Transfer Venue (ECF No. 5) is GRANTED

           as to the request to transfer venue and DENIED as moot in all other

           respects;

        3) The case is TRANSFERRED under 28 U.S.C. § 1404(a) to the United States

           District Court for the District of Rhode Island; and

        4) The Clerk of Court shall PROVIDE the United States District Court for the

           District of Rhode Island with the complete casefile and MARK this case

           CLOSED.




                                             1
    BY THE COURT:


    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




2
